Citation Nr: 0925587	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-09 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals, cold 
injury, hands and feet.

2.  Entitlement to service connection for foot fungus, also 
claimed as secondary to residuals, cold injury, hands and 
feet. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1947 to 
December 1951, during peacetime and the Korean Conflict.  
There is also evidence that the Veteran served with the 
Mississippi Air National Guard from April 1975 to April 1991.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Jackson, Mississippi, 
Regional Office (RO), which inter alia denied service 
connection for residuals, cold injury, hands and feet; and 
foot fungus.  The Veteran disagreed with such decisions.

Review of the record reveals that the Veteran did not file 
his Substantive Appeal within 60 days from the date that the 
agency of original jurisdiction (AOJ) mailed the Statement of 
the Case (SOC) to him or within the remainder of the 1-year 
period from the date of the mailing of the rating decision.  
See 38 C.F.R. § 20.302(b)(1) (2008).  However, VA regulations 
have created an exception to this requirement where 
additional evidence is submitted within 1-year of the date of 
mailing of the rating decision and such evidence requires a 
Supplemental Statement of the Case (SSOC) as provided by 
38 C.F.R. § 19.31; thus, extending the time period to submit 
a substantive appeal to 60 days after the SSOC is mailed to 
the veteran.  See 38 C.F.R. § 20.302(b)(2) (2008).  Here, the 
Veteran submitted such evidence, and the RO mailed a SSOC to 
him on February 2007.  Subsequently, in March 2007, the 
Veteran submitted his substantive appeal (VA Form 9) 
appealing the issues of service connection for residuals, 
cold injury, hands and feet; and foot fungus as laid out in 
the SSOC.  Therefore, the Veteran's appeal is deemed timely.  
See 38 C.F.R. § 20.302(b)(2) (2008).    

The Veteran also appealed the issue of service connection for 
bilateral hearing loss, denied in the November 2004 rating 
decision.  However, service connection was granted and a 30 
percent evaluation was assigned by the RO in a February 2007 
rating decision.  Since this is a full grant of the benefit 
sought on appeal, the issue of entitlement to service 
connection for bilateral hearing loss is no longer on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and diagnoses of any 
disability of the hands and feet, including any residuals of 
injuries sustained due to cold exposure; and there is no 
objective evidence of any current disability of the hands and 
feet or other disability residual to cold exposure.
  
2.  The Veteran's STRs are negative for complaints, 
treatment, and diagnoses of any skin disability, including a 
foot fungus disability; and there is no objective evidence 
relating foot fungus to his active service or any incident 
therein, including as a result of injuries sustained due to 
cold exposure.  


CONCLUSIONS OF LAW

1.  Residuals, cold injury, hands and feet, disability, to 
include peripheral neuropathy, were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008). 

2.  Foot fungus was not incurred or aggravated in service, 
and it is not proximately due to or the result of the 
Veteran's claimed residuals, cold injury, hands and feet, 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by September 2004 and 
January 2005 letters.  These letters fully addressed all 
three notice elements; informed the Veteran of what evidence 
was required to substantiate his service connection claims; 
and of the Veteran's and VA's respective duties for obtaining 
evidence. 
 
In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a March 2006 notice letter and a March 2007 attachment to 
a notice letter, the RO also advised the Veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting the Veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains the Veteran's STRs dated November 1947 to December 
1951, Air National Guard STRs, service personnel records, VA 
medical records, private medical records, a DRO Hearing 
Transcript, a notification from the Social Security 
Administration (SSA) that his SSA records were destroyed, and 
statements of the Veteran and his representative.  The 
Veteran requested and was provided with a personal hearing 
before a DRO at the RO in November 2005.  As noted, a copy of 
the hearing transcript is of record and has been reviewed.  
The Veteran was also provided and underwent a VA examination 
regarding his service connection claims for residuals, cold 
injury, hands and feet, and foot fungus in January 2005.  A 
VA nexus opinion regarding the etiology of such disabilities 
was also provided in January 2006.  Significantly, the record 
does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Merits of the Claims

General Service Connection Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Furthermore, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Residuals, Cold Injury, Hands and Feet, Claim

The Veteran seeks service connection for residuals, cold 
injury, hands and feet, which he maintains was incurred 
during active service as a result of "extremely cold 
altitudes on multiple daily flights" while serving as an 
aerial gunner; exposure to cold temperatures during "combat 
service in Korea;" and "exposure to cold weather in Japan, 
China, Turkey, Korea, and Rhode Island" while serving as an 
aerial gunner  See January 2005 Cold Injury Protocol 
Examination Report; October 2005 DRO Hearing Transcript; 
January 2006 Cold Injury Protocol Examination Report; March 
2007 "Appeal to Board," VA Form 9; May 2009 Written Brief 
Presentation.  The Veteran's DD-214 indicates that his 
military occupational specialty was an aerial gunner, and the 
Veteran's service personnel records indicate that he received 
the China Service Medal Ribbon for his service in China.  
Review of the Veteran's service personnel records reveals no 
evidence that the Veteran had combat service in Korea, or 
served in Japan, Turkey, or Rhode Island during his active 
duty service.      

Initially, the Board notes that the Veteran's STRs are 
negative for complaints, treatment, or diagnoses of 
residuals, cold injury, hands and feet disability.  
Significantly, the Veteran's December 1951 Discharge 
Examination Report indicated no significant history of any 
disability and examination of the hands and feet were normal.  
Further, review of the Veteran's Air national Guard STRs are 
negative for complaints, treatment, and diagnoses of any 
disability residual of cold exposure, to include disabilities 
of the hands and feet.  

Post-service medical records are also negative for any 
diagnosis of any disability residual of cold exposure, to 
include disabilities of the hands and feet.  In fact, the 
first indication of any problems of the hands and feet 
residual to cold exposure is reflected in the January 2005 VA 
Cold Injury Protocol Examination Report, containing 
complaints of numbness and pain in the hands and feet and 
cold intolerance, dated approximately fifty-four years post-
service. 

Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for a right hip disability must be 
denied.
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part,  vacated and remanded in part sub nom. 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, while the Veteran complained of pain in his hands and 
feet, the medical evidence fails to show that he currently 
has any disability of the hands and feet to account for his 
complaints of pain.  Absent a finding of a hands or feet 
disability that can be related to service, there is no basis 
to grant service connection.

Even if a disability of the hands and feet has been 
diagnosed, service connection for residuals, cold injury, 
hands and feet, must fail because there is no probative nexus 
opinion relating any hands and feet disability to the 
Veteran's claimed in-service cold exposure, or any incident 
in service.  

In this regard, the Board acknowledges that the Veteran has 
been diagnosed with peripheral neuropathy.  See January 2005 
VA Cold Injury Protocol Examination Report.  However, the 
Veteran's peripheral neuropathy is related to his current 
non-service-connected diabetes mellitus disability, and is 
not related to his active duty service or any incident 
therein, to include cold exposure.  See January 2005 VA Cold 
Injury Protocol Examination Report; February 2005 Private 
Treatment Record, Internal Medicine Clinic (Dr. J.T.C.) 
(diagnosis of diabetic neuropathy); January 2006 VA Cold 
Injury Protocol Examination Report.  

Further, the claims folder does contain a private nexus 
opinion from the Veteran's primary care physician, Dr. 
W.F.R., dated May 2007, in which the physician opines that 
the aircraft the Veteran flew in as a machine gunner "were 
often flying at 30,000 feet, and [the aircraft] did not have 
today's temperature control."  The physician also opines 
that the Veteran "had frostbite on his feet and hands many 
times, and this is what lead to the problems he has had with 
his feet."  See May 2007 Private Medical opinion Letter (Dr. 
W.F.R.).  However, on review, the Board finds this medical 
nexus opinion of little probative value given the absence of 
any current hands or feet disability, the absence of such 
disabilities in the STRs or of persistent symptoms of such 
disabilities at separation, along with the first evidence of 
any such problems being approximately fifty-four years post-
service.  Such evidence constitutes negative evidence tending 
to disprove the assertion that the Veteran was disabled from 
any disease or injury during service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
evidence to disprove the existence of an alleged fact); see 
also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered as a factor, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service).  Furthermore, the private doctor 
failed to discuss or account for the effect that the 
nonservice-connected diabetes may have on the Veteran's hands 
and feet complaints. 

The Board also acknowledges the Veteran's claim that he was 
treated by a private physician, who is no longer living, 
regarding residuals, cold injury, hands and feet, in 1952.  
See October 2005 DRO Hearing Transcript.  Hearsay medical 
evidence, as transmitted by layperson, is of limited 
probative value.  The connection between what a physician 
said and layperson's account of what he purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  
 
Finally, although the Veteran claims that the VA's duty to 
assist has not been fulfilled and requests another VA 
examination for an "adequate medical opinion" regarding the 
etiology of the Veteran's residuals, cold injury, hands and 
feet.  The Board finds that a VA examination is not necessary 
in this case.  As noted, under the VCAA, a medical opinion 
should be obtained if the evidence shows the presence of a 
current disability, and indicates the disability may be 
associated with service.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4).  As noted, there is no 
evidence of a current disability.  Further, even if there was 
a current disability, the Veteran was provided with another 
VA medical opinion regarding the etiology of the Veteran's 
claimed residuals, cold injury, hands and feet, specifically 
his current peripheral neuropathy disability.  See January 
2006 VA Cold Injury Protocol Examination Report.  The duty to 
assist is not invoked where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."   
38 U.S.C.A. § 5103A(a)(2); see also Charles v. Principi, 16 
Vet. App. 370 (2002).  Hence, the Board finds that another VA 
examination is not warranted.

The Board further finds that the only evidence of a claimed 
disability and its relation to service is the Veteran's own 
statements.  While the Veteran is competent to describe his 
symptomatology (see Layno, 6 Vet. App. at 469), he, as a 
layperson, is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he has not been shown to have the 
requisite medical expertise.  See, e.g., Routen, 10 Vet. App. 
at 186; Espiritu, 2 Vet. App. at 494-95.  

Since there is no probative evidence of record demonstrating 
a current disability associated with cold exposure in-
service, the claim of service connection for residuals, cold 
injury, hands and feet, disability must fail.

The Board concludes that residuals, cold injury, hands and 
feet, was not incurred in or aggravated by service.  The 
benefit-of-the-doubt doctrine has been considered; however, 
as the preponderance of the evidence is against the claim, it 
is inapplicable in the instant appeal.  38 U.S.C.A. § 
5107(b); see also Gilbert, 1 Vet. App. at 54.        

Foot Fungus Claim

The Veteran also seeks service connection for a bilateral 
foot fungus disability, which he maintains was incurred 
during active service.  See "Veteran's Application for 
Compensation and/or Pension," VA Form 21-526, received 
August 2004.  The Veteran maintains that although he did not 
seek treatment for his foot fungus disability in-service, he 
had such disability when he was discharged from active duty 
service in December 1951.  See October 2005 DRO Hearing 
Transcript.    

Initially, the Board notes that the Veteran has a current 
disability (variously diagnosed as bilateral toenail 
onychomycosis and fungal skin disease between the toes and 
scaling around perimeter of the feet) to meet the threshold 
requirement for a service connection claim.  See January 2005 
VA Cold Injury Protocol Examination Report; August 2005 
Private Treatment Record (Dr. L. W.).  However, the Veteran's 
STRs are negative for complaints, treatment, or diagnoses of 
any foot fungus disability in-service.   

Further, post-service, the first indication of any right 
shoulder disability is reflected in the January 2005 VA Cold 
Injury Protocol Examination Report, containing complaints of 
skin infections between the toes manifest by itching, dated 
approximately fifty-four years post-service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The claims folder is negative 
for any other post-service treatment records revealing 
complaints, treatment, or diagnosis of any foot fungus 
disability.  

There is also no probative evidence of a nexus between the 
Veteran's foot fungus disability and his service.  In this 
regard, the claims folder contains a private nexus opinion 
from the Veteran's primary care physician, Dr. W.F.R., dated 
May 2007.  The Veteran's primary care physician states that 
the Veteran "came out of military service with a fungal 
infection of his feet," which precedes the "onset of 
diabetes by more than 50 years."  The physician opines that 
the aircraft the Veteran flew in as a machine gunner "were 
often flying at 30,000 feet, and [the aircraft] did not have 
today's temperature control."  The physician also opines 
that the Veteran "had frostbite on his feet and hands many 
times, and this is what lead to the problems he has had with 
his feet."  See May 2007 Private Medical opinion Letter (Dr. 
W.F.R.).  On review, the Board finds this medical nexus 
opinion of little probative value for the following reasons.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).   

The Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49(2000).  A medical opinion 
may not be discounted solely because the examiner did not 
review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  Further, the Court has held that "a 
bare transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  However, a medical opinion cannot 
be disregarded solely on the rationale that the medical 
opinion is based on a history provided by the veteran.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  On the other 
hand, the Board may reject a medical opinion if the Board 
finds that other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board should evaluate the credibility and 
weight of the history upon which the opinion is predicated.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Here, the critical question is whether the medical opinion is 
credible in light of all the evidence. In fact, the Board may 
reject a medical opinion that is based on facts provided by a 
veteran which have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran which formed the basis for the 
opinion. Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(holding that the Board may reject such statements of the 
veteran if rebutted by the overall weight of the evidence).

In this case, the history on which the private physician 
relied in providing the favorable opinion - though credible 
in some respects (such as the Veteran's symptomatology) - is 
not credible in other critical respects because there are no 
complaints or objective clinical findings (diagnosis, etc.) 
of any foot fungus during service or for many years - indeed, 
some fifty-four years after the Veteran's military service 
ended.  The absence of foot fungus in the STRs or of 
persistent symptoms of such disorder at separation, along 
with the first evidence of foot fungus being many years 
later, constitutes negative evidence tending to disprove the 
assertion that the Veteran was disabled from any disease or 
injury during service.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting evidence to disprove the 
existence of an alleged fact); see also Maxson v. West, 12 
Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered as a 
factor, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service).

That said, the private opinion is contradicted by the overall 
evidence, namely STRs, compiled contemporaneously during the 
Veteran's period of active duty. When viewed against the 
background of the STRs, which are entirely negative for 
evidence of foot fungus, and the lack of any evidence of 
symptoms until 2005, approximately fifty-four years later, 
the medical evidence of record does not establish a nexus 
between any current diagnosis and service. Rather, the lack 
of continuing complaints or symptoms in the intervening years 
since active service is itself evidence which tends to show 
that the Veteran's current foot fungus disability is not the 
result of his service. Thus, the private medical opinion, 
while not discounted entirely, is entitled to minimal 
probative weight.

Furthermore, the January 2006 VA Cold Injury Protocol Exam 
notes the Veteran was not stationed in the battlefield where 
he was exposed to snow or ice areas, and thus, it was less 
likely that he has cold exposure injury secondary to cold 
exposure.  The examiner further noted that the Veteran's 
athlete's feet is multifactorial, which is caused by humoral 
as well as cellular immune suppression.  The issue cannot be 
resolved without resorting to mere speculation.

In summary, the Board places greater probative weight on (1) 
the Veteran's STRs, as well as his STRs while he served in 
the Air National Guard, which are negative for complaints, 
findings, or treatment of foot fungus, and (2) the post-
service medical reports which are silent for any pertinent 
complaints or treatment for approximately fifty-four years 
after the Veteran's separation from service.

As such, the Veteran's service connection claim for foot 
fungus disability based on direct entitlement must fail.

The Board concludes that foot fungus disability was not 
incurred in or aggravated by service.  The benefit-of-the-
doubt doctrine has been considered; however, as the 
preponderance of the evidence is against the claim, it is 
inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
see also Gilbert, 1 Vet. App. at 54.    

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  During the pendency of this 
appeal, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 
52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  
The intended effect of this amendment is to conform VA 
regulations to the Allen decision.  Id.  Because VA has been 
in compliance with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.  

Alternatively, the Veteran asserts that he is entitled to 
service connection for his foot fungus disability because 
this disability is a result of his residuals, cold injury, 
hands and feet disability.  See March 2007 "Appeal to 
Board," VA Form 9;  May 2009 Written Brief Presentation.  
However, as discussed in detail above, in light of the denial 
of service connection for residuals, cold injury, hands and 
feet, the Veteran's alternative claim of secondary service 
connection must be denied.  Thus, no further discussion or 
analysis of the Veteran's alternative claim is necessary.  


ORDER

Entitlement to service connection for residuals, cold injury, 
hands and feet, is denied.

Entitlement to service connection for foot fungus, also 
claimed as secondary to residuals, cold injury, hands and 
feet, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


